EXHIBIT 10.2


EQUITY COMMITMENT AGREEMENT
This EQUITY COMMITMENT AGREEMENT (this “Agreement”), dated as of February 24,
2017 is made and entered into by and among Vanguard Natural Resources, LLC, a
Delaware limited liability company (the “Company”), Fir Tree, Inc., on behalf of
certain investment funds it manages (collectively, “Fir Tree”), Wexford Capital
LP, on behalf of certain investment funds it manages (collectively, “Wexford”)
and York Capital Management Global Advisors, LLC, on behalf of certain funds
and/or accounts managed by it or its affiliates (collectively, “York Capital,”
and together with Fir Tree and Wexford, the “Investors” and each of them an
“Investor”).
RECITALS
WHEREAS the Investors collectively hold approximately 80.5% of the outstanding
obligations under those certain 7.0% Senior Secured Second Lien Notes due 2023
issued under the Indenture dated February 10, 2016, by and among the Company,
VNR Finance Corp., and Delaware Trust Company, as successor to U.S. Bank
National Association, as trustee;
WHEREAS on February 1, 2017, the Company and its direct and indirect
subsidiaries (collectively, the “Debtors”) entered into that certain
Restructuring Support Agreement with the Investors, the Consenting 2020
Noteholders (as defined therein), and the Consenting 2019 Note Holders (as
defined therein) (the “Restructuring Support Agreement”);
WHEREAS the Debtors have commenced voluntary cases under Chapter 11 of Title 11
of the United States Code in the United States Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”), Case No. 17-30560 (the “Cases”);
WHEREAS the Debtors intend to reorganize pursuant to a joint plan of
reorganization (the “Plan”) to be filed in the Cases, which Plan will reflect
the terms outlined in the plan term sheet attached as Exhibit A to the
Restructuring Support Agreement (the “Term Sheet”);
WHEREAS, the consummation of the Plan and all related transactions contemplated
by the Plan, including the transactions contemplated by this commitment letter
(as amended, restated, supplemented or otherwise modified from time to time in
accordance with this Agreement) are hereinafter collectively referred to as the
“Transaction”;
WHEREAS in connection with the Transaction and subject to and in accordance with
the Restructuring Support Agreement, the Company will, among other things, issue
New Equity Interests to finance the proposed Plan;
WHEREAS the Investors wish, among other things, to make certain equity
commitments, subject to the terms of this Agreement, in order to facilitate the
Company’s restructuring pursuant to the Transaction contemplated by the Plan;
and
WHEREAS each Investor has agreed to fund its equity commitments, subject to and
in accordance with the provisions of this Agreement.





--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, warranties and agreements set forth herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE 1

DEFINITIONS AND INTERPRETATION
1.1    Definitions
In this Agreement, all capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Restructuring Support Agreement. In
addition, the following terms have the following meanings:
1.1.1    “Agreement” means this agreement as it may be amended, modified,
supplemented or restated.
1.1.2    “Aggregate Equity Commitment Amount” means $19.25 million.
1.1.3    “Audited Financial Statements” has the meaning given to it in Section
5.2.1.
1.1.4    “Backstop Commitment Agreement” means that certain Backstop Commitment
and Equity Investment Agreement among the Company and the Commitment Parties
thereto, dated as of February 24, 2017.
1.1.5    “Bankruptcy Court” has the meaning given thereto in the Recitals.
1.1.6    “Cases” has the meaning given thereto in the Recitals.
1.1.7    “Company” has the meaning given thereto in the preamble.
1.1.8    “Debtors” has the meaning given thereto in the Recitals.
1.1.9    “Definitive Documentation” means all documents and agreement governing
the Debtors’ restructuring and the Transaction as set forth in the Restructuring
Support Agreement.
1.1.10    “Effective Date” means the effective date of the Plan.
1.1.11    “Equity Commitment” in relation to:
A.    Fir Tree, means $14,116,720.84;
B.    Wexford, means $3,250,453.80; and
C.    York Capital, means $1,882,825.36


- 2 -

--------------------------------------------------------------------------------




1.1.12    “Equity Contribution” has the meaning given thereto in Section 2.1.
1.1.13    “Financial Statements” has the meaning given thereto in Section 5.2.1.
1.1.14    “Investor” has the meaning given thereto in the preamble.
1.1.15    “Investment” shall mean the purchase by the Investors of the New
Equity Interests pursuant to the commitment made herein.
1.1.16    “New Equity Interests” means the ownership interests in the
reorganized Company.
1.1.17    “Projections” has the meaning given thereto in Section 5.2.3.
1.1.18    “Restructuring Support Agreement” has the meaning given thereto in the
Recitals.
1.1.19    “SEC” has the meaning given to it in Section 5.2.2.
1.1.20    “Term Sheet” has the meaning given thereto in the Recitals.
1.1.21    “Transaction” has the meaning given thereto in the Recitals.
1.1.22    “Unaudited Financial Statements” has the meaning given thereto in
Section 5.2.1.
1.2    Certain Rules of Interpretation
1.2.1    In this Agreement, words signifying the singular number include the
plural and vice versa, and words signifying gender include all genders. Every
use of the words “including” or “includes” in this Agreement is to be construed
as meaning “including, without limitation” or “includes, without limitation”,
respectively.
1.2.2    The division of this Agreement into Articles and Sections and the
insertion of headings are for convenience of reference only and do not affect
the construction or interpretation of this Agreement.
1.2.3    All references in this Agreement to dollar amounts are to the United
States dollar.
ARTICLE 2    

EQUITY CONTRIBUTIONS
2.1    Equity Contributions
2.1.1    Each Investor severally, and not jointly, irrevocably agrees to make an
equity contribution in accordance with this Agreement (each an “Equity
Contribution”) in an aggregate


- 3 -

--------------------------------------------------------------------------------




amount equal to its Equity Commitment. In no event shall any Investor be
obligated to make any Equity Contribution that exceeds such Investor’s Equity
Commitment at the time such Equity Contribution is made. Each Equity
Contribution shall be paid to an account designated by the Company in
immediately available funds no later than the Effective Date.
2.1.2    If any Investor defaults in its obligation to make an Equity
Contribution in accordance with this Agreement, then (a) subject to Section
2.1.2(b), the obligations of each of the non-defaulting Investors to make an
Equity Contribution at the Effective Date shall not exceed such Investor’s
Equity Commitment under to this Agreement, (b) the non-defaulting Investors
shall contribute to the Company the amount, on a pro rata basis, of such
defaulting Investor’s Equity Contribution to be made under this Agreement, and
(c) the Company and the non-defaulting Investors shall be entitled, but not
obligated, to institute proceedings against the defaulting Investor to obtain
payment of its portion of the Equity Contribution. If the Investors fail to make
an equity contribution that, in aggregate, is equal to the Aggregate Equity
Commitment Amount, the Backstop Parties have agreed to make an equity
contribution, and purchase New Equity Interests, in the amount of the shortfall
pursuant to Section 6.17 of the Backstop Commitment Agreement.
2.1.3    In return for their Equity Contributions, the Investors shall receive
New Equity Interests in an amount equal to the Aggregate Equity Commitment
Amount at a 25% discount to plan value (based on a total enterprise value of
$1.625 billion and consideration of net excess cash ($45 million) and net
indebtedness ($1.023 billion) in calculation of such plan equity value), which
amount shall equal 4.3% of the total New Equity Interests, subject to dilution
by the management incentive plan.
2.1.4    The issuance of the New Equity Interests to the Investors shall be
exempt from the registration requirements of the securities laws pursuant to
Section 4(a)(2) of the Securities Act of 1933, as amended, or another available
exemption from registration.
ARTICLE 3    
COMPANY OBLIGATIONS
3.1    Information
The Company agrees that it will, and will cause each of the other Debtors to,
provide to Investors reasonable access to the Company and the management
personnel of the Debtors and all information with respect to the Investment or
the Transaction as Investors may reasonably request.
3.2    Fees
In connection with the Transaction and subject to and in accordance with the
Restructuring Support Agreement, the Company shall, subject to Bankruptcy Court
approval, pay or reimburse when due, all reasonable and documented fees and
expenses (including travel costs and expenses) of the following in accordance
with the engagement letters entered into with each of the following on February
1, 2017 (regardless of whether such fees and expenses were incurred before or
after


- 4 -

--------------------------------------------------------------------------------




the Petition Date), Morrison & Foerster LLP as primary counsel, Jackson Walker
LLP as local counsel, and Centerview Partners LLC as financial advisor, in each
case to the Investors.
3.3    Indemnification
3.3.1    The Company agrees, subject to the provisions of this paragraph below,
to indemnify and hold harmless each Investor and its affiliates and their
respective members, managers, trustees, general and limited partners,
controlling persons, securityholders, officers, directors, employees,
affiliates, advisors, agents, attorneys and representatives (each, an
“Indemnified Party”) from and against any and all losses, claims, damages,
liabilities and expenses (including fees and disbursements of counsel), to which
any such Indemnified Party may become subject arising out of or in connection
with or relating to this Agreement, the Definitive Documentation, the
Investment, any use made or proposed to be made with the proceeds thereof, the
Transaction or any related transaction or any claim, litigation, investigation
or proceeding relating to any of the foregoing, regardless of whether the
Company or any Indemnified Party shall have initiated the foregoing or shall be
a party thereto, and to reimburse each Indemnified Party upon demand for any
legal or other expenses reasonably incurred in connection with investigating or
defending any of the foregoing (including in connection with the enforcement of
the indemnification obligations set forth herein), irrespective of whether any
of the transactions contemplated hereby are consummated; provided, however, that
the foregoing indemnity will not, as to any Indemnified Party, apply to losses,
claims, damages, liabilities or related expenses to the extent they are found by
a final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the willful misconduct or gross negligence of such Indemnified
Party. In no event shall any Indemnified Party be liable to Company or any other
Debtor or any creditor or equityholder of any thereof on any theory of liability
for any special, indirect, consequential or punitive damages.
The Company further agrees that, without the prior written consent of Investors,
none of the Debtors will enter into any settlement of any claim, litigation,
investigation or proceeding involving this Agreement, or the Investment, any use
made or proposed to be made with the proceeds thereof or the Transaction unless
such settlement (i) includes an explicit and unconditional release, from the
party bringing such claim, litigation, investigation or proceeding, of all
Indemnified Parties and (ii) does not include a statement as to or an admission
of fault, culpability, or a failure to act by or on behalf of any Indemnified
Party. No Indemnified Party shall be liable for any damages arising from the use
by unauthorized persons of any information made available to any Indemnified
Party by any Debtor or any representative thereof through electronic,
telecommunications or other information transmission systems that is intercepted
by such unauthorized persons.


3.3.2    Any liability for indemnification under this Agreement shall be
determined without duplication of recovery due to the facts giving rise to such
liability constituting a breach of more than one representation, warranty,
covenant or agreement.


- 5 -

--------------------------------------------------------------------------------




ARTICLE 4    
TERMINATION
Investors shall have the right, but not the obligation, upon five (5) days’
written notice to the Company and counsel to the Consenting Senior Note Holders,
to terminate their obligations under this Agreement upon the occurrence of any
of the following events, unless waived, in writing, by the Investors on a
prospective or retroactive basis:


1.
the filing by the Debtors of any Definitive Documentation that is materially
inconsistent with the terms of the Investment as set forth herein and in the
Term Sheet;



2.
the failure to meet any Milestone in Section 4 of the Restructuring Support
Agreement unless (i) such failure is the result of any act, omission, or delay
on the part of Investors in violation of its obligations under the Restructuring
Support Agreement or hereunder or (ii) such Milestone is extended in accordance
with Section 4 of the Restructuring Support Agreement;



3.
the filing by the Debtors of any Definitive Documentation that does not have the
consent required by Section 3 (iv) of the Restructuring Support Agreement, to
the extent such consent is required by such subsection;



4.
entry of an order by the Bankruptcy Court amending or modifying the Definitive
Documentation, unless such amendment or modification is consistent in all
material respects with the terms of this Agreement;



5.
the termination of the Backstop Commitment Agreement in accordance with its
terms; or



6.
the Required Consenting Senior Note Holders terminate the Restructuring Support
Agreement as set forth in Section 7 of the Restructuring Support Agreement.



This Agreement may be terminated and the transactions contemplated thereby may
be abandoned at any time by mutual written consent of the Company and the
Investors. Upon any termination pursuant to the terms herein, this Agreement
shall forthwith become void and there shall be no further obligations or
liabilities on the part of the Company or the Investors; provided,


- 6 -

--------------------------------------------------------------------------------




that Company’s indemnification obligations set forth herein shall survive
termination of this Agreement indefinitely and shall remain in full force and
effect.
ARTICLE 5    

REPRESENTATIONS AND WARRANTIES
5.1    Investor Representations and Warranties
Each Investor represents and warrants in favor of the Company as follows:
5.1.1    Such Investor is a legal entity duly organized, validly existing and,
if applicable, in good standing (or the equivalent thereof) under the laws of
its jurisdiction of incorporation or organization;
5.1.2    Such Investor has the requisite power and authority (corporate or
otherwise) to enter into, execute and deliver this Agreement and each other
agreement to which such Investor is a party and to perform its obligations
hereunder and thereunder and has taken all necessary action (corporate or
otherwise) required for the due authorization, execution, delivery and
performance by it of this Agreement and the Transaction;
5.1.3    This Agreement and the Transaction to which such Investor is a party
(a) has been, or prior to its execution and delivery will be, duly and validly
executed and delivered by such Investor and (b) upon entry of an order from the
Bankruptcy Court approving the Transaction and assuming due and valid execution
and delivery hereof and thereof by the Company and the other Debtors (as
applicable), will constitute valid and legally binding obligations of such
Investor, enforceable against such Investor in accordance with their respective
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws limiting creditors’ rights generally or by
equitable principles relating to enforceability;
5.1.4    No consent, approval, authorization, order, registration or
qualification of or with any governmental entity having jurisdiction over such
Investor or any of its properties is required for the execution and delivery by
such Investor of this Agreement and the Transaction, the compliance by such
Investor with the provisions hereof and thereof and the consummation of the
transactions, except (a) any consent, approval, authorization, order,
registration or qualification which, if not made or obtained, would not
reasonably be expected, individually or in the aggregate, to prohibit or
materially and adversely impact such Investor’s performance of its obligations
under this Agreement and the Transaction and (b) filings, notifications,
authorizations, approvals, consents, clearances or termination or expiration of
all applicable waiting periods under any antitrust laws in connection with the
transactions contemplated by this Agreement;
5.1.5    Assuming that the consents referred to in clauses Section 5.1.4 are
obtained, the execution and delivery by such Investor of this Agreement and the
Transaction, the compliance by such Investor with all of the provisions hereof
and thereof and the consummation of the transactions contemplated herein and
therein (a) will not conflict with, or result in breach, modification,
termination or violation of, any of the terms or provisions of, or constitute a
default


- 7 -

--------------------------------------------------------------------------------




under (with or without notice or lapse of time or both), or result in the
acceleration of, or the creation of any lien under, any contract to which such
Investor is party or is bound or to which any of the property or assets or such
Investor is subject, (b) will not result in any violation of the provisions of
the certificate of incorporation or bylaws (or comparable constituent documents)
of such Investor and (c) will not result in any material violation of any law or
order applicable to such Investor or any of its properties, except in each of
the cases described in clauses (a) or (c), for any conflict, breach,
modification, termination, violation, default, acceleration or Lien which would
not reasonably be expected, individually or in the aggregate, to prohibit or
materially and adversely impact such Investor’s performance of its obligations
under this Agreement.;
5.1.6    To the best of its knowledge, there are no actions pending or
threatened against it that would reasonably be expected to have a material
adverse effect on its ability to perform its obligations under this Agreement or
to consummate the transactions contemplated hereby; and
5.1.7    Such Investors have sufficient assets and the financial capacity to
perform all of their obligations under this Agreement and in connection with the
Transaction.
5.2    Company Representations and Warranties
The Company hereby represents and warrants in favor of each Investor as follows:
5.2.1    (a) audited consolidated balance sheets of the Company as at
December 31, 2015 and the related consolidated statements of operations and of
cash flows for the fiscal year then ended, accompanied by a report thereon by
BDO USA LLP (collectively, the “Audited Financial Statements”) and (b) unaudited
consolidated balance sheet of the Company as at September 30, 2016 and the
related statements of operations and cash flows (the “Unaudited Financial
Statements” and, together with the Audited Financial Statements, the “Financial
Statements”), in each case, present fairly the consolidated financial condition
of the Company as at such date, and the consolidated results of its operations
and its consolidated cash flows for the fiscal year then ended. All such
Financial Statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as disclosed therein).
5.2.2    The Company has filed with or furnished to the Securities and Exchange
Commission (the “SEC”) all reports, schedules, forms, statements and other
documents (including exhibits and other information incorporated therein)
required to be filed or furnished by it since December 31, 2015 under the
relevant securities laws As of their respective dates, and, if amended, as of
the date of the last such amendment, each of the reports, schedules, forms,
statements and other documents (including exhibits and other information
incorporated therein) filed with the SEC by the Company, including any financial
statements or schedules included therein, (i) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated in such document or necessary in order to make the statements in such
document, in light of the circumstances under which they were made, not
misleading and (ii) complied in all material respects with the applicable
requirements of all applicable federal securities laws and the applicable rules
and regulations of the SEC; and


- 8 -

--------------------------------------------------------------------------------




5.2.3    The projections (the “Projections”) that have been or will be prepared
and made available to Investors by the Company or any of its representatives
have been and will be prepared in good faith based upon reasonable assumptions
at the time made. The Company agrees that if, at any time prior to the Effective
Date, any of the representations in the preceding sentence would be incorrect in
any material respect if the Projections were being furnished, and such
representations were being made, at such time, then the Company will promptly
supplement the Projections so that such representations will be correct under
those circumstances.
5.3    Survival of Representations and Warranties
All representations and warranties contained in Sections 5.1 and 5.2 of this
Agreement are made on the date hereof and, except for those representations and
warranties that expressly speak as of an earlier date, upon the date upon which
each Investor is required to contribute funds in accordance with this Agreement
to bring its Equity Commitment to $0, with the same force and effect as if such
representations and warranties had been made and given on and as of each such
date.
ARTICLE 6    
DEFINITIVE DOCUMENTATION
6.1    The Company agrees to negotiate in good faith the Definitive
Documentation that is subject to negotiation and completion.
ARTICLE 7    

GENERAL
7.1    Entire Agreement
This Agreement constitutes the entire agreement of the parties and supersedes
all prior agreements, letters of intent and understandings, both written and
oral, between the parties with respect to the subject matter hereof.
7.2    Severability
If any term or other provision of this Agreement is invalid, illegal, or
incapable of being enforced by any rule of applicable law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated herein are not affected in any manner materially
adverse to any party.
7.3    Governing Law and Submission to Jurisdiction
This Agreement and all matters relating hereto or arising herefrom shall be
governed by and construed in accordance with the laws of the State of New York,
applicable to contracts performed in that state. Each party consents to the
nonexclusive jurisdiction and venue of the Bankruptcy


- 9 -

--------------------------------------------------------------------------------




Court, and in the event that the Bankruptcy Court does not have or declines to
exercise jurisdiction or there is reason to believe that it would not have or
would decline to exercise jurisdiction, to the nonexclusive jurisdiction and
venue of the state or federal courts located in the City of New York in the
Borough of Manhattan. Subject to the foregoing, each party hereto irrevocably
waives, to the fullest extent permitted by applicable law, (a) any right it may
have to a trial by jury in any legal proceeding related to or arising out of
this Commitment Letter or the transactions contemplated hereby (whether based on
contract, tort or any other theory) and (b) any objection that it may now or
hereafter have to the laying of venue of any such legal proceeding in the
Bankruptcy Court or the state or federal courts located in the City of New York
in the Borough of Manhattan.
7.4    Amendment and Waiver
This Agreement may not be amended or modified except by an instrument in writing
signed by the parties that expressly states it is intended to amend or modify
this Agreement. Any failure of a party to comply with any obligation, covenant,
agreement, or condition contained herein may be waived only if set forth in an
instrument in writing signed by the other party, but any such waiver or failure
to insist upon strict compliance with such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
other failure.
7.5    Assignment
None of this Agreement or the Investors’ Equity Commitments hereunder shall be
assignable by the Company without the prior written consent of Investors, and
any attempted assignment without such consent shall be void. Any and all
obligations of an Investor hereunder may be performed, and any and all of its
rights hereunder may be exercised, by or through any of its affiliates. Each
Investor may assign any portion of any of its commitments hereunder to one or
more non-affiliates; provided, however, that such assignment shall not relieve
any Investor of its obligations hereunder.
7.6    Parties in Interest
Nothing in this Agreement, express or implied, is intended to confer upon any
other Person any rights or remedies of any nature whatsoever under or by reason
of this Agreement. For the avoidance of doubt, references to “the parties
hereto” in this Commitment Letter shall refer to Investors and the Company (on
behalf of itself and the other Debtors) only.


7.7    Counterparts
This Agreement may be executed and delivered (including by facsimile
transmission or electronic communication via .pdf) in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that the parties need not
sign the same counterpart. Signatures of the parties transmitted by facsimile or
electronic mail shall be deemed to be their original signatures for all
purposes.




- 10 -

--------------------------------------------------------------------------------




[SIGNATURE PAGE FOLLOWS]


- 11 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
VANGUARD NATURAL RESOURCES, LLC,
on behalf of itself and the other Debtors,


By:    ________________________________
Name:
Title:


INVESTORS:
 
 
FIR TREE INC. (on behalf of certain investment funds under management)
By:    
Name:
Title:


 
 
WEXFORD CAPITAL LP
By: Wexford GP, LLC, its General Partner (on behalf of certain investment funds
under management)
By:    
Name:
Title:


 
 
York Capital Management Global Advisors, LLC o/b/o certain funds and/or accounts
managed by it or its affiliates
By:    
Name:
Title:








